Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the terminology “said seat bottom is perpendicular to said seat bottom and affixed to said seat bottom“ is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically,  it is not clear what structure is being defined, i.e. something being perpendicular to itself and affixed to itself.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0106915 to Jo.  Insofar as the claimed invention is understood:
With regard to claim 1, Jo discloses the invention substantially as claimed including a combination backpack and chair system (fig. 1) comprising: a backpack portion (10) and a chair portion (30), said chair portion having a seat bottom and a seat back (see fig. 3); said chair portion configured to be transformed from a first, wearable orientation whereby said seat bottom is affixed to said seat back (fig. 1) via an insert clasp affixed to said seat bottom and releasably engaged with a receiver clasp affixed to said seat back (zipper fastener 40 comprises engaging insert and receiver clasps to secure the seat bottom to the seat back), and a second, deployed orientation (fig. 3) whereby said seat bottom is disconnected from said seat back by removing said insert clasp from said receiver clasp (i.e. fastener 40 is disengaged) and moved to an angle 90 degrees about said seat back (see fig. 3); and a pair of shoulder straps (50, fig. 1) affixed to a bottom face of said seat bottom, said pair of shoulder straps configured to allow said combination backpack and chair system to be worn when said chair portion is placed in said first, wearable orientation.
With regard to claim 2, further comprising: said seat bottom comprising an internal core covered by a padded covering; and said padded covering being selectively removable (fig. 2A, PAR 0024, discloses removable padded inserts for the seat bottom and seat back).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0106915 to Jo in view of US 8,534,755 to Nickerson.  Insofar as the claimed invention is understood:
As discussed above and with regard to claim 3, Jo discloses the invention substantially as claimed including, a combination backpack and chair system (fig. 1) comprising: a backpack portion (10) and a chair portion (30), said combination transformable between a wearable orientation and a deployed orientation.  Jo further discloses removable padded inserts for both the seat bottom and seat back, but does explicitly disclose how the padded inserts are accessed and removed therefrom.  Nickerson teaches a backpack and chair system having seat back and bottom with removable inserts that are accessed by an open and closable seam (260), said seam may be a zipper (PAR 13 of Nickerson).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Nickerson to the removable inserts of Jo.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of easily accessing and removing the insertable pads.
Allowable Subject Matter
Claims 4-5 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

8/27/2022